DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “reference frame creating unit” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8, 10-13 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over McIlroy, P., Izadi, S., & Fitzgibbon, A. (2014). Kinectrack: 3d pose estimation using a projected dense dot pattern. IEEE transactions on visualization and computer graphics, 20(6), 839-851 (“McIlroy”) in view of Bradski (U.S. Patent Application Publication No. 2019/0094981 A1). 

	
	Regarding claim 1: 
	McIlroy teaches: a system (section 3, system) for creating a reference frame for use in defining a pose of a machine vision device (see e.g. Abstract, Introduction and section 3, 5 and 6, a camera corresponding to a machine vision device) the system comprising. 	
	Regarding the remaining features of claim 1, it would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: a processing unit ; and a non-transitory memory communicatively coupled to the processing unit and comprising computer-readable program instructions executable by the processing unit for: 
	generating the reference frame comprising a unique pattern of infrared features, and 
	rendering the pattern into a viewing location for capture by the machine vision device and for use in determining the pose of the machine vision device relative to the reference frame, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Bradski teaches: a processing unit (claim 1); and a non-transitory memory communicatively coupled to the processing unit and comprising computer-readable program instructions executable by the processing unit (e.g. para. 194).
	Re: generating function, see McIlroy, Abstract, Section 2.1 last paragraph, Sections 3-4 and 6;  and Fig. 3, which teaches generating a reference pattern image/frame by which to compare or match a dense dot pattern observed by the camera (machine vision device), in combination with Introduction, the Kinectrack system includes an IR dot pattern projector. 
	Re: rendering function, see McIlroy, Introduction, Figs. 1 and 3; and sections 3-6. 
	Modifying the applied references, such to include the features of McIlroy in the hardware of Bradski (which is also relevant to determining pose of machine vision devices, e.g. paras. 624-39 and 781-799) , is all of taught and suggested by the prior art, and would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  
	The prior art included each element recited in claim 1, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 2:
	McIlroy further teaches: the system of claim 1, wherein the instructions are executable by the processing unit for generating the reference frame, with the pattern being random and non-repeating (Introduction, pseudo-randomly arranged rays) and the infrared features being static (Introduction, dots are static).
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of McIlroy, to have obtained the above. The motivation would be to make use of known methods by which to obtain camera pose for ease in rendering images.  


	Regarding claim 3:
	McIlroy further teaches: the system of claim 1, wherein the instructions are executable by the processing unit for generating the reference frame, with the infrared features having at least one of a predetermined type, density, size, and overlap (Introduction, the dots correspond to a predetermined type and/or size).
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of McIlroy, to have obtained the above. The motivation would be to make use of known methods by which to obtain camera pose for ease in rendering images.  


	Regarding claim 4:
	McIlroy further teaches: the system of claim 1, wherein the instructions are executable by the processing unit for generating the reference frame, with the infrared features comprising at least one of a plurality of points, a plurality of lines, and a plurality of curves (Introduction, plurality of dots).
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of McIlroy, to have obtained the above. The motivation would be to make use of known methods by which to obtain camera pose for ease in rendering images.  


	Regarding claim 5:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the system of claim 1, wherein the instructions are executable by the processing unit for generating the reference frame comprising generating a grid pattern, 
	laying the grid pattern over a plurality of virtual objects positioned randomly within a virtual representation of the viewing location, thereby obtaining a modified pattern, and using the modified pattern as the reference frame, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	McIlroy further teaches generating a grid pattern…and obtaining a modified pattern, and using the modified pattern as the reference frame (see e.g. sections 6, 8; and Figs. 7-8).  Re: laying the grid pattern over a plurality of virtual objects positioned randomly within a virtual representation of the viewing location (thereby obtaining said modified pattern), both references teach pose with respect to augmented reality environments (see mapping to claim 13).  McIlroy further teaches that the pattern can be cast into an arbitrary 3D scene (Introduction).  Such a scene can be an augmented reality scene (see mapping to claim 13). 
	Accordingly, modifying the applied references, such to cast the pattern into an arbitrary 3D scene, per McIlroy, and that arbitrary 3D scene be one of augmented reality, per both references, is all of taught and suggested by the prior art, and would have been obvious and predictable to one of ordinary skill. 
	The prior art included each element recited in claim 5, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 6:
	McIlroy further teaches: the system of claim 5, wherein the instructions are executable by the processing unit for generating the grid pattern based on at least one of a resolution of the machine vision device, a user distance from the viewing location, a tracking algorithm used to determine the pose of the machine vision device relative to the reference frame, and one or more environmental factors (see section 6 and 8, which teaches a tracking algorithm). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of McIlroy, to have obtained the above. The motivation would be to make use of known methods by which to obtain pose information and calibration information for better rendering of images. 


	Regarding claim 8:
	McIlroy further teaches: the system of claim 1, wherein the instructions are executable by the processing unit for rendering the reference frame comprising causing at least one infrared emitting source to emit the reference frame into the viewing location (Abstract, Section 3 and Fig. 1), 
	the at least one infrared emitting source embedded within at least one of a structural fixture, an architectural fixture, and a scenic fixture provided at the viewing location (Abstract, Section 3-5 and Fig. 1, embedded within at least a structural fixture).
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of McIlroy, to have obtained the above. The motivation would be to develop a system capable of tracking and determining pose/orientation/position information of an imaging system.  


	Regarding claim 10:
	McIlroy further teaches: the system of claim 1, wherein the instructions are executable by the processing unit for rendering the reference frame into the viewing location for capture by the machine vision device (Introduction, Sections 4-6, see also mapping to claim 1) having at least one of a modified sensor array and a modified camera array configured to perceive the infrared light spectrum (Introduction, IR-filtered camera in combination with Section 8 camera arrays).
	Modifying McIlroy, in view of itself, such to include the above mapped machine vision device having a modified camera array, all of which are taught by McIlroy, would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 11:
	McIlroy further teaches:: the system of claim 10, wherein the machine vision device comprises an infrared pass filter configured to only allow detection of light within a predetermined infrared wavelength band corresponding to a wavelength band of the infrared features (Introduction, camera equipped with IR pass filter, the camera corresponding to the machine vision device).
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of McIlroy, to have obtained the above. The motivation would be to make use of known methods by which to obtain pose information and calibration information for better rendering of images using IR light to accomplish same.


	Regarding claim 12:
	McIlroy further teaches: the system of claim 1, wherein the pose of the machine vision device comprises a direction having at least three translational degrees of freedom and a position having at least three rotational degrees of freedom (see e.g. Introduction, Background, and sections 3 and 6, which teaches 6-DoF pose).    
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of McIlroy, to have obtained the above. The motivation would be to obtain as much orientation/position related information to best render scenes. 


	Regarding claim 13:
	McIlroy and/or Bradski further teach: the system of claim 1, wherein the machine vision device is an augmented-reality device (McIlroy, Fig. 15, Intro and Section 9) (Bradski, e.g. paras. 17, 18, 168, 212). 
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references, in view of same, to have obtained the above. The motivation would be to provide users with benefits of virtual and/or augmented reality for displaying virtual content (Bradski, background). 


	Regarding claim 15: see claim 1. 
	The method of claim 14 corresponds to the functions performed by the system of claim 1, the computing device of claim 14 corresponding to the processing unit of claim 1.  Thus, the same rationale for rejection applies. 
	

	Regarding claim 16: see claim 2. 
	These claims are similar; the same rationale for rejection applies. 

	Regarding claim 17: see claim 3. 
	These claims are similar; the same rationale for rejection applies. 
.
	Regarding claim 18: see claim 4. 
	These claims are similar; the same rationale for rejection applies. 

	Regarding claim 19: see claim 5. 
	These claims are similar; the same rationale for rejection applies. 


	Regarding claim 20: please see any one of claims 7-9. 
	Claim 20 is the features of claims 7-9, in the alternative; the same rationale for rejection applies for any one or combination of claims 7-9 to claim 20. 


	Regarding claim 21: see claim 1. 
	The non-transitory computer readable medium having stored program code executable by at least one processor of claim 21 corresponds to non-transitory memory  communicatively coupled to the processing unit and comprising computer-readable program instructions executable by the processing unit, as recited in claim 1.  The code/instructions of both claims are nearly identical, thus the same rationale for rejection applies. 
Claims 7, 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McIlroy in view of Bradski, and further in view of Hu, C., Liu, J., Wang, J., Gu, Z., Li, C., Li, Q., ... & Zheng, W. (2018). New design for highly durable infrared-reflective coatings. Light: Science & Applications, 7(4), 17175-17175 (“Hu”). 

	Regarding claim 7:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the system of claim 1, wherein the instructions are executable by the processing unit for rendering the reference frame comprising causing an infrared projector to project the reference frame onto an infrared reflective surface provided at the viewing location, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	McIlroy teaches an IR projector to project reference frames (Introduction). Hu teaches IR reflective surfaces are known (see e.g. Abstract, introduction, p. 2-7). Modifying the applied references, such to include the hardware of McIlroy with the materials/features as taught by Hu, as part of a tracking system (Hu, Introduction) such as that of McIlroy, is all of taught and suggested by the prior art, and would have been obvious and predictable to one of ordinary skill.   
	The prior art included each element recited in claim 7, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 9:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the system of claim 1, wherein the instructions are executable by the processing unit for rendering the reference frame comprising causing an infrared light source to lay the pattern upon an infrared transmitting surface provided at the viewing location, and accordingly reveal the pattern, , and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	McIlroy teaches an IR projector (IR light source) to lay patterns (see mapping to claim 1 and Introduction). Re: an IR transmitting surface, see Hu (p. 3-7, there is a balance of reflective and transmitting properties of light (light returned, light passing through) which the reference of Hu teaches with respect to IR surfaces. This is a broad, reasonable interpretation in view of Applicant’s specification as filed, which does not provide further technical detail on infrared transmitting surfaces).  Modifying the applied references, such to include the hardware of McIlroy with the materials/features as taught by Hu, as part of a tracking system (Hu, Introduction) such as that of McIlroy, is all of taught and suggested by the prior art, and would have been obvious and predictable to one of ordinary skill.   
	The prior art included each element recited in claim 9, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 20: see any one of claims 7-9. 
	Claim 20 is the features of claims 7-9, in the alternative; the same rationale for rejection applies for any one or combination of claims 7-9 to claim 20. 
	 


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over McIlroy.

	Regarding claim 14: 
	McIlroy teaches a machine vision system (section 3, a system) comprising: 
	a reference frame creating unit (section 3, at least one aspect of the system)	configured to generate a reference frame comprising a unique pattern of infrared features, and render the pattern into a viewing location (McIlroy, Abstract, Section 2.1 last paragraph, Sections 3-6;  and Fig. 3,  in combination with Introduction, the Kinectrack system includes an IR dot pattern projector); and 
	a machine vision device having a pose definable relative to the reference frame (see same mapping immediately above, the camera corresponding to a machine vision device), the machine vision device configured to capture one or more images of the viewing location in infrared (see McIlroy, Introduction, an IR filtered camera), detect the pattern in the one or more captured images, and determine the pose in real-time, based on the pattern as detected (see McIlroy, e.g. Abstract, Introduction and Sections 3-6).
	In the interests of compact prosecution, McIlroy teaches/suggests all of the features of Applicant’s claim 14, as mapped above. It would have been obvious for one of ordinary skill in the art to have modified McIlroy, in view of same, to have obtained the above, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	The prior art included each element recited in claim 14, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references on the PTO-892 are relevant to pose determination and/or calibration. 
*   *   *   *   *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613